Citation Nr: 0812345	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  05-16 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, 
claimed as secondary to PTSD.

3.  Entitlement to service connection for a gastrointestinal 
disability, to include gastroesophageal reflux disease and/or 
irritable bowel syndrome-claimed as secondary to PTSD.

4.  Entitlement to service connection for a heart disability, 
claimed as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1970.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 rating 
decision that denied service connection for PTSD, 
hypertension, gastroesophageal reflux disease, and irritable 
bowel syndrome.  The veteran timely appealed.

These matters also came to the Board on appeal from an August 
2005 rating decision that denied service connection for a 
heart disability.

In April 2007, the Board remanded the matters for additional 
development.


FINDINGS OF FACT

1.  There is no competent evidence establishing that the 
veteran currently has PTSD.

2.  Hypertension was first demonstrated many years after 
service and is not related to a disease or injury during 
active service, and is not due to or aggravated by a service-
connected disability.




3.  Gastroesophageal reflux disease was first demonstrated 
many years after service; and a gastrointestinal disability, 
to include gastroesophageal reflux disease and irritable 
bowel syndrome, is not related to a disease or injury during 
active service, and is not due to or aggravated by a service-
connected disability.

4.  A heart disability is not related to a disease or injury 
during active service, and is not due to or aggravated by a 
service-connected disability.


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304(f) (2007).

2.  A cardiovascular disease, including heart disease and 
hypertension, was not incurred or aggravated in service, may 
not be presumed to have been incurred therein and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2007).

3.  A gastrointestinal disability, to include 
gastroesophageal reflux disease and irritable bowel syndrome, 
was not incurred or aggravated in service, an ulcer may not 
be presumed to have been incurred therein and 
gastrointestinal disability is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through May 2004 and June 2005 letters, the RO notified the 
veteran of elements of service connection, and the evidence 
needed to establish each element.  These documents served to 
provide notice of the information and evidence needed to 
substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
The letters asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for each disability on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
finds no prejudice to the veteran in proceeding with a denial 
of service connection for each claim on appeal, as concluded 
below, because any question as to the appropriate disability 
rating and effective date to be assigned is rendered moot.  
He had previously received all required notice regarding 
service connection.  The claims denied obviously do not 
entail the setting of a new disability rating or an effective 
date.  Accordingly, the veteran is not harmed by any defect 
with regard to these elements of the notice.

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO or AMC 
has obtained copies of the service medical records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims on appeal, reports 
of which are of record.  The veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be presumed, for certain chronic 
diseases-such as hypertension, organic heart disease, 
psychoses, and peptic ulcers (gastric or duodenal)-which 
develop to a compensable degree within one year after 
discharge from service, even though there is no evidence of 
such diseases during the period of service.  This presumption 
is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 3.307, 
3.309 (2007).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

Service medical records of the veteran's entry report no 
defects, and the Board presumes the veteran to have been in 
sound condition at the time of entry.   Parker v. Derwinski, 
1 Vet. App. 522 (1991).  

Service connection is available on a secondary basis for 
disability that is proximately due to a service-connected 
disease or injury, and when, generally, a service connected 
disability aggravates a non-service-connected disability.  
38 C.F.R. § 3.310(a).

A secondary service connection claim requires competent 
medical evidence linking the claimed disability to a service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 10 Vet. App. 432 (1997); see Jones 
(Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994) (lay 
testimony that one condition was caused by a service-
connected condition was insufficient to well ground a claim).

A.  PTSD

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (1994) (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible evidence that the 
claimed in-service stressor actually occurred.  See 38 C.F.R. 
3.304(f). 

Service medical records contain no diagnosis of any 
psychiatric disorder.  The veteran was treated for in-service 
symptoms of anxiety. 

VA progress notes, dated in September 1994, reflect 
assessments of depression and anxiety.

Records received from the Social Security Administration show 
that the veteran has been considered disabled since 
August 10, 1998; his disabilities include back disorders and 
essential hypertension.

The report of an August 2004 VA examination reveals an Axis I 
diagnosis of generalized anxiety disorder.  The examiner 
specifically noted that the veteran's symptomatology did not 
meet the criteria for a diagnosis of PTSD.

In August 2007, a VA examiner noted that the veteran reported 
a number of symptoms consistent with PTSD, but that the 
details he provided did not support a diagnosis of PTSD.  His 
symptoms and the medical records were consistent with a 
diagnosis of generalized anxiety disorder.

While there is corroborative evidence of the claimed in-
service stressor, service connection for PTSD still cannot be 
granted.  A grant of service connection requires a current 
diagnosis of PTSD, as well as medical evidence of a nexus 
between current symptomatology and the specific claimed in-
service stressor.

What is missing in this case is competent evidence of a 
current diagnosis of PTSD.  Neither the veteran nor his 
attorney has presented or alluded to the existence of any 
medical opinion that would, in fact, establish a diagnosis of 
PTSD, despite being asked to present or identify such 
evidence.

Although the veteran has claimed that he has PTSD, he is a 
lay person, and lacks the requisite medical knowledge to make 
a competent diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Accordingly, notwithstanding the veteran's 
assertions, there is no competent evidence that he currently 
has PTSD.  Because there is competent medical evidence 
diagnosing a generalized anxiety disorder, further 
examination is not required to satisfy the duty to assist.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110, 1131.  Hence, in the absence of proof of the currently 
claimed disability, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
38 C.F.R. § 3.304(f).

Because there is no competent evidence of a current diagnosis 
of PTSD, the preponderance of the evidence is against the 
claim.  The benefit-of-the-doubt doctrine is not for 
application, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  

B.  Hypertension, a Gastrointestinal Disability, and a Heart 
Disability

The veteran's main contention is that service connection is 
warranted on the basis that his hypertension, his 
gastrointestinal disability, and his claimed heart disability 
are caused or aggravated by his service-connected psychiatric 
disability.

In this case, service connection has been established for a 
generalized anxiety disorder, effective April 1, 2004.

Service medical records contain neither manifestations nor 
complaints, nor findings of hypertension or heart disease, or 
of gastroesophageal reflux disease or irritable bowel 
syndrome.  The veteran was treated in March 1969 and February 
1970 for diarrhea, and in August 1969 for an upset stomach.

VA outpatient treatment records, dated in September 1994, 
include assessments of hypertension and gastroesophageal 
reflux disease.

As noted above, records received in July 2007 from the Social 
Security Administration reflect a secondary diagnosis of 
essential hypertension.

Records show that, in December 2007, a VA physician rendered 
a medical opinion that the veteran's claimed disabilities 
(hypertension, gastroesophageal reflux disease and/or 
irritable bowel syndrome, and heart disease) were less likely 
as not-i.e., less than 50/50 probability, due to, or a 
result of, or permanently aggravated by the service-connected 
generalized anxiety disorder.

The VA physician reviewed the veteran's claims file and 
reviewed medical literature, noting that essential 
hypertension had no clear-cut etiology and that it was a 
primary condition and not secondary or due to any other 
factor.  Nor had essential hypertension been related to 
anxiety or neurosis.  The VA physician referenced medical 
literature (cite omitted), indicating that while stress can 
transiently elevate blood pressure, this was a normal 
physiologic response; and that temporary elevation did not 
cause the underlying condition of hypertension, nor 
permanently aggravate essential hypertension in a predictable 
or measurable manner.  The VA physician concluded that there 
appeared to be no cause and effect relationship between 
generalized anxiety disorder and the development of 
hypertension or of cardiovascular disease.

The Board also notes that the VA physician was unable to 
identify any cardiac condition-such as coronary artery 
disease, pericarditis, valvular heart disease, or congestive 
heart failure.

Lastly, the VA physician identified a clinical assessment of 
gastroesophageal reflux disease in 2003, but no specific 
diagnosis of irritable bowel syndrome.  The VA physician 
noted that medical literature was silent regarding evidence 
that generalized anxiety disorder could serve as a causative 
or etiologic agent for the development of gastroesophageal 
reflux disease.  While stress can cause transient increase in 
stomach hyperacidity, the VA physician found no evidence that 
the veteran's gastroesophageal reflux disease was due to, or 
permanently aggravated by, his anxiety disorder.  The VA 
physician noted that the veteran's medical records did not 
note any somatization or physiologic symptoms, or other 
gastrointestinal symptoms as a persistent, predictable 
component of his anxiety.  The VA physician opined that it 
was most likely that any gastrointestinal conditions would 
have occurred, progressed, and responded to treatment as they 
have, independent of the veteran's diagnosed generalized 
anxiety disorder.

Here, the competent evidence weighs against a finding that 
any cardiovascular disease and/or gastrointestinal disability 
is/are proximately due to or the result of a generalized 
anxiety disorder, or that pertinent disability was aggravated 
by a generalized anxiety disorder.

Nor is there competent medical evidence showing 
manifestations of hypertension or peptic ulcers (gastric or 
duodenal) to a degree of 10 percent within one year from the 
date of termination of active service.  Paulson v. Brown, 
7 Vet. App. 466 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  While the veteran may have had a long history of 
hypertension or gastroesophageal reflux disease, the record 
does not document any hypertension or peptic ulcer within one 
year of service.

Hence, the weight of the evidence is against each of the 
claims, and against the grant of service connection.

Inasmuch as the preponderance of the evidence is against each 
of the claims for service connection, reasonable doubt does 
not arise and the claims are denied.  38 U.S.C.A. § 5107(b).




(CONTINUED ON NEXT PAGE)








ORDER

Service connection for PTSD is denied.

Service connection for hypertension, to include as secondary 
to service-connected generalized anxiety disorder, is denied.

Service connection for a gastrointestinal disability, to 
include gastroesophageal reflux disease and irritable bowel 
syndrome, and as secondary to service-connected generalized 
anxiety disorder, is denied.

Service connection for a heart disability, to include as 
secondary to service-connected generalized anxiety disorder, 
is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


